Citation Nr: 0926967	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-13 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for diplopia with exotropia from 
July 14, 2004?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
August 1967.

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a May 2004 decision, the Board granted service connection 
for diplopia with exotropia.  In a June 2004 rating action, 
the RO implemented the Board's determination and awarded a 
noncompensable evaluation for diplopia with exotropia 
effective from February 29, 2000.  A May 2005 rating decision 
continued the noncompensable rating and the Veteran appealed.

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for 
diplopia with exotropia, the Board characterized this issue 
in accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

In April 2007, the Veteran testified during a hearing 
conducted via video conference with the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

In an August 2007 decision, the Board denied entitlement to 
an initial compensable rating for diplopia with exotropia, 
prior to July 14, 2004, and remanded the matter of 
entitlement to a compensable rating for diplopia with 
exotropia from July 14, 2004 to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for further 
evidentiary development.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.

REMAND

As noted above, in August 2007, this case was remanded to the 
RO/AMC for further development.  Unfortunately a review of 
the evidence in this case reveals that the RO did not comply 
with the Board's August 2007 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

While some of the ordered development was accomplished, there 
is no evidence that the Veteran was afforded an 
"ophthalmologic" examination that included Goldman Field 
testing.  Rather, the record shows that a VA optometrist 
examined him in August 2008 and reported that "Goldman 
visual field from 8/22/08 was inconclusive due to patient 
cooperation".  It was noted that the Veteran's right eye 
visual acuity was 20/40 in 2004 and 20/25 on current 
examination.  His left eye visual acuity was considered 
stable since 2004 when it was 20/50 and was currently 20/60.  

In light of Stegall, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
additional medical records identified by 
the Veteran regarding treatment for 
diplopia with exotropia, as well as for 
any other eye disorder, dated from August 
2008 to the present.  If any records are 
unavailable, the Veteran and his 
representative should be so notified in 
writing.

2.  Thereafter, the RO/AMC should 
schedule the Veteran for a comprehensive 
ophthalmologic examination to be 
performed by a ophthalmologist.  All 
indicated studies must be performed to 
include Goldman Field testing.  (If 
Goldman Field testing cannot be performed 
due to the Veteran's failure to 
cooperate, the examiner should 
specifically describe what actions 
constitute a failure to cooperate.)  The 
claims folders must be provided to and 
reviewed by the examiner prior to any 
examination of the appellant.  Following 
the examination the ophthalmologist must 
provide findings as to the appellant's 
current visual acuity.  The 
ophthalmologist must offer a medical 
opinion as to whether it is at least as 
likely as not that any decreased visual 
acuity shown in July 2004, as well as any 
current extant decrease, is due to 
diplopia and exotropia.  In offering that 
opinion, the ophthalmologist must also 
address whether it is more likely than 
not that any decreased visual acuity 
shown in July 2004, as well as any 
current decrease (if shown), is due to 
bilateral cataracts, proliferative 
diabetic retinopathy, macular edema, 
myopia, astigmatism, and/or presbyopia.  
A complete rationale must be provided for 
any opinion offered.  

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO/AMC should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO/AMC must 
issue a supplemental statement of the 
case, and provide the appellant and his 
representative with an opportunity to 
respond.  The RO/AMC is advised that it 
is to make a determination based on the 
law and regulations in effect at the time 
of its decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

